Citation Nr: 1001911	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 RO decision, which 
granted a claim for service connection for hearing loss and 
assigned a noncompensable evaluation, effective May 18, 2007.

In September 2009, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing acuity is no worse than a Level I 
bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

An October 2007 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  All 
records identified by the Veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral hearing loss most recently in March 2009.  The 
Board notes that the Veteran indicated at the September 2009 
local hearing that he felt that this examination was shorter 
than a regular hearing evaluation and did not accurately 
reflect his hearing impairment.  However, the Board finds 
that the examiner thoroughly examined the Veteran and 
conducted the appropriate diagnostic tests and studies.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
There is no indication that this examination was inadequate 
in any way.  Thus, the Board concludes that the examination 
in this case is adequate upon which to base a decision with 
regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

The Board notes that the Veteran underwent a VA audiological 
examination in December 2007.  This audiological summary 
report of examination for organic hearing loss reflected 
puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
30
50
60
LEFT
25
25
45
60
The average decibel loss was 42.5 for the right ear and 38.75 
for the left ear.  Speech recognition ability was 96 percent 
for the right ear and 100 percent for the left ear.  
According to 38 C.F.R. § 4.85, this examination results in 
the assignment of a hearing auity of Level I bilaterally.  
This warrants a 0 percent rating under 38 C.F.R. § 4.85.  

In March 2009, the Veteran underwent another VA audiological 
examination.  This audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
30
50
60
LEFT
25
25
40
60
The average decibel loss was 42.5 for the right ear and 37.5 
for the left ear.  Speech recognition ability was 96 percent 
for the right ear and 98 percent for the left ear.  According 
to 38 C.F.R. § 4.85, this examination results in the 
assignment of a hearing acuity of Level I bilaterally.  This 
warrants a 0 percent rating under 38 C.F.R. § 4.85.  

The Board notes that the claims file reflects that the 
Veteran has also undergone private audiological evaluations.  
See Southern Indiana E.N.T. treatment records, October 2000, 
March 2003, March 2005, June 2006, January 2008, and June 
2009. Audiogram findings from these examinations have been 
included in the claims folder; however, these results were 
uninterpreted.  The Board is not competent to interpret 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

Therefore, as the results from the December 2007 and March 
2009 VA examinations both yield a noncompensable rating, the 
Board finds that a compensable rating cannot be assigned for 
the Veteran's service-connected bilateral hearing loss 
disability.  

The Board notes that the Veteran asserted in his July 2008 VA 
Form 9 Appeal that his hearing loss is more severe than what 
VA has determined it to be.  While the Board is sympathetic 
to the difficulties the Veteran experiences as a result of 
his disability, his claim primarily hinges on a mechanical 
application of specifically defined regulatory standards, and 
the Board is bound by the very precise nature of the laws 
governing evaluations of hearing loss disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes the Veteran's assertion at the 
September 2009 hearing that he experiences a greater 
difficulty hearing when he is surrounded by other noises or 
distractions than he does when he is being evaluated.  
However, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these Veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
Veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated 
in the regulations and rating criteria as defined.  
Accordingly, the Board determines that the Veteran's 
complaints of hearing difficulty have been considered under 
the numerical criteria set forth in the rating schedule.  
Thus, the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings has been considered and is not 
for application.  See Fenderson, supra.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


